PER CURIAM.
This cause came on to be heard on the petition of the National Labor Relations Board for enforcement of its order;
And no appearance having been made by the respondents at the hearing and no brief having been filed upon their behalf; and it appearing from the whole record in the case that there is substantial evidence to support the findings of fact of the National Labor Relations Board upon which its conclusions of law were drawn;
The petition of the National Labor Relations Board for enforcement of its order is granted, as prayed.